COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-156-CV





PAULA CRAMER	APPELLANT





V.



CHIKAKO ONO AND AKIRA ONO					        APPELLEES



----------



FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY



----------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

------------

On May 24, 2004 and July 12, 2004 we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P. 
42.3(c).  Appellant has not paid the $125 filing fee, which is required by rule 5 of the rules of appellate procedure to be paid at the time of filing the notice of appeal.  
See
 
Tex. R. App. P.
 5, 
see also 
Tex. R. App. P.
 12.1(b).

Because appellant has failed to comply with rule 5's filing fee requirement  and the Texas Supreme Court's order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P
. 42.1(d).

PER CURIAM





PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: August 19, 2004



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals,”
 
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).